IRVING R. KAUFMAN, Chief Judge.
A petition for rehearing containing a suggestion that the action be reheard en banc having been filed herein by counsel for the Plaintiff-Appellees, a poll of the judges in regular active service having been taken at the request of such a judge, and Chief Judge Kaufman and Circuit Judges Feinberg, Mansfield and Oakes having voted to grant the petition, and Circuit Judges Mulligan, Timbers and Van Graafeiland having voted to deny the petition, and opinions having been filed by Chief Judge Kaufman and Circuit Judge Oakes, and Circuit Judge Gurfein being disqualified,
It is therefore,
Ordered that rehearing before the court en banc is denied for want of an affirmative vote “by a majority of the circuit judges of the circuit who are in regular active service.”